01-15-00585-CR
                                    CHRIS DANIEL
46a       9
                               HARRIS COUNTV DISTRICT CLERK



                                                                               FILED IN
June 30, 2015                                                           1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
ALLEN C. ISBELL                                                         7/7/2015 8:58:20 AM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
                                                                                Clerk
2016 MAIN, SUITE 110
HOUSTON, TX 77002

Defendant’s Name: AMBER RAE THORNTON

Cause No: 1344347

Court:   338™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 6/25/15
Sentence Imposed Date: 6/10/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: ALLEN C. ISBELL




Sincerely,

3    •
S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    JILL HAMBY (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                                                                                                                      V
i•
        >     •
                                                                     Cause No.

                                                           THE STATE OF TEXAS                                                                     P
                                                                          V.



                                  b
                                      District Court / County Criminal Court at Law No.
                                  _                          Harris County, Texas          _
                                                              NOTICE OF APPEAL
     TO THE HONORABLE JUDGE OF SAID COURT:

     On                                 clOf'b          (date), the defendant in the above numbered and styled cause gives
     NOTICE OF APPEAL of his conviction.

     The undersigned attorney (check appropriate box):
                  MOVES to withdraw.
                  ADVISES the cournhat he will CONTINUE to represent the defendant on appeal.

      u/
     Date
                           AS
                                                                             Attorney (Signature)            .

       Ai
     Defendant (Printedÿ ame) -jp T\                                         Attorney (Printed name)

                                Chris Daniel
                                District Clerk                               State Bar Number

                                JUN 25 2015



          /   &
                     Time-.
                      By   ——    HlfTt« eouui*.
                                       ooputy
     The defendant (check all that apply):
                                                TOX*»
                                                                             Address

                                                                             Telephone Number

                   REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                  appellate counsel to represent him.
                  ASKS the Court to ORDER that a free record be provided to him.
                  ASKS the court to set BAIL.
            Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
     Granting the requested relief.

                                                                               /
     Defendant (Signature)                                                   Defendant’s Printed name

     SWORN TO AND SUBSCRIBED BEFORE ME ON                                             JUN 2 5 2fl15
     By Deputy District Clerk of Harris County, Texas

                                                                                %
     hnp://hcdco-imnmct/Criminal /Criminal Couits/SOPs and Forms Library/CrimnaJ Forms/Notice of Appeal (3 pages-w Affirmmion),docx Page 1 of 3
                                                                     06/01/06
            -i
                                                                   ORDER
   t   '


           On       JDN 2 5 2fllS              the Court conducted a hearing and FINDS that defendant / appellant

                 IS NOT indigent at this time.
                 IS indigent   for the puipose of
                         employing counsel
                          paying for a clerk’s and court reporter's record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdraw is GRANTED / DENIED.
           Defepdant / appellant’s motion (to be found indigent) is DENIED.
           defendant's / appellant's motion is GRANTED and
                                                                          (attorney’s name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
         SET at $     _
       a TQJG6NTINUE as presently set.
                     and is SET at No BOND. (Felony Only)

DATE SIGNED:                   m 2 5 2015
                                                                          JUDGFPRISLDTNGRÿY
                                                                                 1IS'TRICTCQURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO.
                                                                          HARRIS COUNTY, TEXAS




htty://hcdco-intraiKt/Crimimri/Crimmal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages- w AffirmationJ.docx Page 2 of 3
                                                                  06/01/06
                                  PAUPER’S OATH ON APPEAL
CAUSE NO.:                                                     OFFENSE:                       h(Lnfll
THE STATE OF TEXAS                                             S3r              DISTRICT COURT              —   /H.



VS.                                                            OF
                                                               HARRIS COUNTY, TEXAS              pf
TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES                                                    defendant in
                                                                                                          !*>
                                                                                    theÿtovk'styled anf ffiftibered
cause, and states under oath that he is without funds, property or income. The defendant-respectfully petitions
the court to: (check ail that apply)
        O' Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.

                                                DEFENDANT

SUBSCRIBED AND SWORN to before me, this.               SDday of        Jomd:              A.D., 20              .

                                                        DIST
                                                        DIS       TXfOURT
                                                                         ;RK                                                \
                                                        CO        'TTEXAS
                                                     ORDER
On                              _ conducted a hearing and found that the defendant
                                    the court                                                           is indigent.

         The court            m
                      orders tha.
                                  _
                                  iÿxsbcii is appointed
         defendant/appellant on appeal.
                                                                                     to represent

         The court reporter is ordered to prepare and file the reporter’s record without charge to the
         defendant/appellant.
It is further ordered that the clerk of this court mail a copy of   tjxÿdrder to the court reporter:


                                            Lÿrrsh DISTRICT COURT
                                             HARRIS COUNTY, TEXAS

                                                 AFFIRMATION
      I,                 0»                  _        iT Attorney at
                                                                     Law, swear or affirm that I will be solely
      responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
      duties as appellate counsel, I will notify the court immediately so that the court may take the
      apnropriate action as deemed necessary.

        UimA
        rTORJSiY
                 JXJPJSPQ-
                 (SIGNATUREÿ
                                                                       /0ÿ1ÿ66
                                                                        BAR/SPN NUMBER
   SOU, MOJM, &L/Q
      ADDRESS     1                                                     CTTY                 STATE                    ZIP

       ZL&                   [AGO                                     nFAX
                                                                        L2LNUMBER                      _
      PHONE


      EMAIL ADDRESS                   /
      SWORN TO AND SUBSCRIBED BEFORE ME ON                                     i        QA
                                                                                             r
                                                DEPUTY DI!                     (SIGNATURE)
                                                DISTRICT CJ PRK
THE STATE OF TEXAS
                                                              Cause No.        J3
                                                                               IN THEÿ&fDlSTRJCT COURT
                                                                                                                          ©
                                                                              COUNTY CRIMINAL COURT AT LAW NO.

                 , Defendant                                                   HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION                           OF    DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
    f~l      is not a plea-bargain case, and the defendant has the right of appeal, [or]
    I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
             is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
    l~~]
    I I
             is a plea-bargain case, and the defendant has NO right of appeal, [or]
             me defendant has waived the right of appeal.                                             Chris Daniel
                                                                                                                   FILED
                                                                                                     District Clark
                                                                                                                      JUN 25 2015
              d                                                             rift:,, as; am"
                                                                          Date Signed                                  Harris County, Texas

                                                                                                                            Daputy

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 1 acknowledge that, if 1 wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. 1 understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



Defendant                                                                 Defendant's Counsel

Mailing Address:      _                                                   State Bar of Texas ID number:
Telephone number:                                                         Mailing Address:
Fax number (if any):                                                      Telephone number:

                                                                          Fax number (if any):

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is. a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(aX2).
                                                             l*
                       APPEAL CARD

33&*h
Court                                            Cause No.
                                          /J&J97
                       The State of Texas

TJhOUTQAj, A%twe
Date Notice
                       (£-10-15
Of Appeal: _ U-3L5 -tois
 Presentation:                           VoL          Pg-.

Judgment:                                VoL          Pg-.

Judge Presiding                r&rrtc I _
Court Reporter_
Court Reporter_
                               IfflJdmufy
Court Reporter_

Attorney
on Trail_

Attorney
on Appeal              4 6&UjHka
            Appointed
                                   /     Hired

Offense,                       tfnhfofj/ £&T-
Jury Trail:                        Yes           No    l
Punishment
Assessed      _           Jfoyfr&s T&C
Companion Cases
(If Known) 1                             _
Amount of
Appeal Bond.

Appellant
                                   £
Confined:                          Yes   j     No

Date Submitted
To Appeal Section                    JUN 2 B 2015
Deputy Clerk.                  £
Notice ii|‘ Appeal Card Rev.